Title: James Madison to Henry D. Gilpin, 10 January 1828
From: Madison, James
To: Gilpin, Henry D.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Jany. 10. 1828
                            
                        

                        I have received yours of the 4th. inst. and am glad to learn that my communications of Ocr. last were
                            acceptable.
                        In reference to the intimation in your last paragraph, I may only say, that feeling what is due to its
                            motives, and judging of the work about to be re-edited, by the portions known to me, I can offer no objection to the
                            meditated use of my name, but the deficiency of its title to such a mode of connecting it with the Great Occasion which
                            furnished peculiar subjects as well for biographical Literature, as for national gratitude With great esteem &
                            friendly salutations 

                        
                            
                                James Madison
                            
                        
                    